DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated February 17, 2022 was submitted on April 1, 2022.  Claims 3, 5, 7, 11, 12, 15, 16, and 18-20 were amended.  Claims 21-23 were added.  Claims 1, 2, 6, 13 and 14 have been canceled.  Claims 3-5, 7-12 and 15-23 are currently pending.
The amendments to the claims have overcome the prior art rejections (¶¶ 9-30 of the Office Action) and the obviousness type double patenting rejections (¶¶ 32-34 of the Office Action) of the claims.  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 3-5, 7-12 and 15-23 have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 3-5, 7, 9-12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Criel ‘633 (U.S. Patent Application Publication No. 2015/0027633 A1, cited in previous Office Action) in view of Criel ‘766 (International Patent Publication No. WO 2008/040766 A1, cited in previous Office Action) and Chilva (U.S. Patent No. 4,767,321, cited in previous Office Action).
Regarding claim 21, Criel ‘633 discloses a method for producing a plastic tank having reinforcements (Abstract, [0022] of Criel ‘633, process of making hollow body including thermoplastic wall; hollow body can be a fuel tank), the method comprising: providing a semi-finished panel composed of plastic to form at least one part of the tank wall of the plastic tank, the semi-finished panel having at least one outer layer composed of a first thermoplastic ([0038] of Criel ‘633, hollow body wall made from two sheets cut from cylindrical parison; each sheet is a semi-finished panel since the sheets are formed into the tank at a later step; [0022] of Criel ‘633, hollow body made of thermoplastic); providing at least one fibre-reinforced structural component ([0028], [0031] of Criel ‘633, fibrous reinforcement comprising fibers and a thermoplastic compatible with the hollow body), having an overall area that is less than an overall area of the semi-finished panel, as a reinforcement for the tank wall in a manner such that the fibre-reinforced structural component forms a patch ([0038] of Criel ‘633, reinforcement welded to a portion of interior surface of fuel tank; since reinforcement is only welded to a portion and not the entire surface, reinforcement has an overall area less than the panel and could be considered a patch or a relatively small piece of material attached to and used to strengthen another piece of material), the fibre-reinforced structural component comprising a matrix composed of a second thermoplastic that is weldable to the first thermoplastic ([0028], [0031] of Criel ‘633, fibrous reinforcement comprising fibers and a thermoplastic compatible with the hollow body); applying the fibre-reinforced structural component to a predefined region of an outer layer of the semi-finished panel ([0038] of Criel ‘633, reinforcement welded to portion of interior surface of fuel tank); fusing the fibre-reinforced structural component with the outer layer of the semi-finished panel ([0041]-[0045] of Criel ‘633, fibrous reinforcement thermally bonded or welded to hollow body using heat and pressure).
Regarding claim 22, Criel ‘633 discloses a method for producing a plastic tank (Abstract, [0022] of Criel ‘633, process of making hollow body including thermoplastic wall; hollow body can be a fuel tank), the method comprising: applying, as a reinforcement for a tank wall of the plastic tank, a fibre-reinforced patch to a predefined region of an outer layer of a semi-finished panel which is composed of plastic and forms at least one part of a tank wall of the plastic tank ([0038] of Criel ‘633, reinforcement welded to portion of interior surface of fuel tank; since reinforcement is only welded to a portion and not the entire surface, reinforcement is a patch or a relatively small piece of material attached to and used to strengthen another piece of material; [0038] of Criel ‘633, hollow body wall made from two sheets cut from cylindrical parison; each sheet is a semi-finished panel since the sheets are formed into the tank at a later step), wherein the outer layer is composed of a first thermoplastic ([0022] of Criel ‘633, hollow body made of thermoplastic); fusing the one or more fibre-reinforced patches with the outer layer of the semi- finished panel ([0041]-[0045] of Criel ‘633, fibrous reinforcement thermally bonded or welded to hollow body using heat and pressure).
Criel ‘633 does not specifically forming the heated semi-finished panel with the fibre-reinforced structural component fused therewith as recited in claim 21 or forming, after fusing the one or more fibre-reinforced patches with the outer layer of the semi-finished panel as recited in claim 22, into a final shape of at least one part of the tank wall and connecting the at least one part of the tank wall to at least one other part of the tank wall to form a complete tank wall of the plastic tank.  Criel ‘633, however, discloses that when the reinforcement is welded to the interior surface of the tank, the hollow body wall can be made from two sheets cut from cylindrical parison ([0038] of Criel ‘633).  Criel ‘766 discloses a method of making a plastic hollow body from a parison wherein the parison is flattened and cut into two sheets which are then molded to form the tank (6:1014 of Criel ‘766).  According to Criel ‘766, the tank is molded from a split parison comprising two parts which are welded together when the mold is closed (6:12-15 of Criel ‘766).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mold the tank in the method of Criel ‘633 using the method of Criel ‘766 in order to allow components (including reinforcements as taught by Criel ‘633) to be positioned inside the tank as taught by Criel ‘766 (1:13-15; 2:1-4 of Criel ‘766).
Criel ‘633 does not specifically disclose passing the semi-finished panel with the applied fibre-reinforced structural component through a continuous furnace to fuse the fibre-reinforced structural component with the outer layer of the semi-finished panel as recited in claim 21 or fusing by moving the semi-finished panel with the applied one or more fibre- reinforced patches through a continuous furnace as recited in claim 22.  Chilva, however, discloses a method for heating fibrous reinforced thermoplastic sheets for subsequent molding wherein the sheets are stacked on a conveyor and passed through a continuous furnace to fuse the layers together (Abstract, 1:8-9, FIG. 4, 5:66-6:4 of Chilva, stacked sheets passed through oven on conveyor with heat provided to render blank molten which would result necessarily in fusing the layers together).  According to Chilva, the method provides stacked sheets for subsequent molding required for fill of a given part (6:34-36 of Chilva).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to transfer the sheets for the tank wall and the fibrous reinforcement in the modified method using the method of Chilva (i.e., as a stack on a conveyor through a continuous furnace).  One of skill in the art would have been motivated to do so in order to provide the stacked assembly for subsequent molding of the tank with reinforcements applied at defined regions of the inner and outer surface as taught by Chilva (6:34-36 of Chilva).  
Regarding claim 3, Criel ‘633 discloses that the first thermoplastic comprises one or more of high-density polyethylene (HDPE), polyamide (PA), and linear low density polyethylene (LLDPE) ([0026] of Criel ‘633, wall of tank can be made from HDPE; claim only requires one of the recited thermoplastics).
Regarding claims 4 and 5, Criel ‘633 discloses that the second thermoplastic comprises one or more of high-density polyethylene (HDPE), polyamide (PA), and linear low density polyethylene (LLDPE) ([0031] of Criel ‘633, fibrous reinforcement can comprise HDPE; claim only requires one of the recited thermoplastics).
Regarding claims 7 and 16, neither Criel ‘633 nor Criel ‘766 specifically disclose that forming the reinforcement comprises, in sequence: laying the fibre-reinforced structural component(s) on a conveyor belt, laying the semi-finished panel on the fibre-reinforced structural component(s), and laying at least one additional fibre-reinforced structural component on the semi- finished panel.  Criel ‘633, however, disclose applying the fibrous reinforcement to inner and outer surfaces of the tank ([0037] of Criel ‘633) and Criel ‘766 discloses transferring the sheets obtained from the parison to the mold for forming (5:21-23 of Criel ‘766).  Chilva discloses a method for heating fibrous reinforced thermoplastic sheets for subsequent molding wherein the sheets are stacked on a conveyor and passed through an oven (Abstract, 1:8-9, FIG. 4 of Chilva).  According to Chilva, the method provides stacked sheets for subsequent molding required for fill of a given part (6:34-36 of Chilva).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to transfer the sheets for the tank wall and the fibrous reinforcement in the modified method using the method of Chilva (i.e., as a stack on a conveyor).  One of skill in the art would have been motivated to do so in order to provide the stacked assembly for subsequent molding of the tank with reinforcements applied at defined regions of the inner and outer surface as taught by Chilva (6:34-36 of Chilva).
Regarding claim 9, Chilva discloses that fusing the fibre-reinforced structural component comprises moving the semi-finished panel along the conveyor belt through a continuous furnace (FIG. 4, 5:66-6:4 of Chilva, stacked sheets passed through oven on conveyor with heat provided to render blank molten which would result necessarily in fusing the layers together).
Regarding claim 10, Chilva discloses that he fusing of the fibre-reinforced structural component to the semi-finished panel occurs on the conveyor belt (FIG. 4, 5:66-6:4 of Chilva, stacked sheets passed through oven on conveyor with heat provided to render blank molten which would result necessarily in fusing the layers together in the modified process).
Regarding claims 11 and 19, Criel ‘766 discloses that forming the fused fibre-reinforced structural component is conducted by deep drawing (6:20-23, tank can be molded by thermoforming by providing suction behind the cavity of the mold; molding therefore includes drawing the sheet into the die; regarding the term “deep” the examiner notes that depth is not defined so any amount of drawing could be considered deep; the examiner also notes that Criel ‘766 discloses at 6:23-25 that forming the tank involves forming deep deformations).
Regarding claim 12, Criel ‘766 discloses that the method further comprises, before the forming and after the fusing, heating the predefined region of the semi-finished panel (6:20-23 of Criel ‘766, molding conducted by thermoforming which involves application of heat to sheets).
Regarding claim 15, Criel ‘633 discloses the first thermoplastic comprises one or more of high-density polyethylene (HDPE), polyamide (PA), and linear low density polyethylene (LLDPE) ([0026] of Criel ‘633, wall of tank can be made from HDPE; claim only requires one of the recited thermoplastics); and/or the second thermoplastic comprises one or more of high-density polyethylene (HDPE), polyamide (PA), and linear low density polyethylene (LLDPE) ([0031] of Criel ‘633, fibrous reinforcement can comprise HDPE; claim only requires one of the recited thermoplastics).
Regarding claim 18, Chilva discloses that fusing the fibre-reinforced structural component and semi-finished panel comprises moving the semi-finished panel along the conveyor belt through a continuous furnace such that the fusing occurs on the conveyor belt (FIG. 4, 5:66-6:4 of Chilva, stacked sheets passed through oven on conveyor with heat provided to render blank molten which would result necessarily in fusing the layers together in the modified process).
Regarding claim 20, Criel ‘766 discloses, before the forming and after the fusing, heating the predefined regions of the semi-finished panel (6:20-23 of Criel ‘766, molding conducted by thermoforming which involves application of heat to sheets).
Regarding claim 23, a method for producing a plastic tank (Abstract, [0022] of Criel ‘633, process of making hollow body including thermoplastic wall; hollow body can be a fuel tank), the method comprising: applying, as reinforcements for a tank wall of the plastic tank, one or more fibre- reinforced patches to predefined regions of an outer layer of a semi-finished panel which is composed of plastic and forms at least one part of a tank wall of the plastic tank ([0038] of Criel ‘633, reinforcement welded to portion of interior surface of fuel tank; since reinforcement is only welded to a portion and not the entire surface, reinforcement is a patch or a relatively small piece of material attached to and used to strengthen another piece of material; [0038] of Criel ‘633, hollow body wall made from two sheets cut from cylindrical parison; each sheet is a semi-finished panel since the sheets are formed into the tank at a later step), wherein the outer layer is composed of a first thermoplastic ([0022] of Criel ‘633, hollow body made of thermoplastic) and the one or more fibre-reinforced patches are arranged inside the tank wall and outside the tank wall ([0037] of Criel ‘633, reinforcement applied to both inner and outer surfaces of tank wall); and fusing the one or more fibre-reinforced patches with the outer layer of the semi- finished panel ([0041]-[0045] of Criel ‘633, fibrous reinforcement thermally bonded or welded to hollow body using heat and pressure).
Criel ‘633 does not specifically disclose forming, by deep drawing, after fusing the one or more fibre-reinforced patches with the outer layer of the semi-finished panel as recited in claim 22, into a final shape of at least one part of the tank wall and connecting the at least one part of the tank wall to at least one other part of the tank wall to form a complete tank wall of the plastic tank.  Criel ‘633, however, discloses that when the reinforcement is welded to the interior surface of the tank, the hollow body wall can be made from two sheets cut from cylindrical parison ([0038] of Criel ‘633).  Criel ‘766 discloses a method of making a plastic hollow body from a parison wherein the parison is flattened and cut into two sheets which are then molded to form the tank (6:1014 of Criel ‘766).  Criel ‘766 also discloses that forming the fused fibre-reinforced structural components and semi-finished panel is conducted by deep drawing (6:20-23 of Criel ‘766, tank can be molded by thermoforming by providing suction behind the cavity of the mold; molding therefore includes drawing the sheet into the mold cavity; regarding the term “deep” the examiner notes that depth is not defined so any amount of drawing could be considered deep; Criel ‘766 also discloses at 6:23-25 that forming the tank involves forming deep deformations).  According to Criel ‘766, the tank is molded from a split parison comprising two parts which are welded together when the mold is closed (6:12-15 of Criel ‘766).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mold the tank in the method of Criel ‘633 using the deep drawing method of Criel ‘766 in order to allow components (including reinforcements as taught by Criel ‘633) to be positioned inside the tank as taught by Criel ‘766 (1:13-15; 2:1-4 of Criel ‘766).
Criel ‘633 does not specifically disclose fusing the reinforcing material with the outer layer by moving the semi-finished panel with the applied one or more fibre- reinforced patches through a continuous furnace.  Chilva, however, discloses a method for heating fibrous reinforced thermoplastic sheets for subsequent molding wherein the sheets are stacked on a conveyor and passed through a continuous furnace to fuse the layers together (Abstract, 1:8-9, FIG. 4, 5:66-6:4 of Chilva, stacked sheets passed through oven on conveyor with heat provided to render blank molten which would result necessarily in fusing the layers together).  According to Chilva, the method provides stacked sheets for subsequent molding required for fill of a given part (6:34-36 of Chilva).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to transfer the sheets for the tank wall and the fibrous reinforcement in the modified method using the method of Chilva (i.e., as a stack on a conveyor).  One of skill in the art would have been motivated to do so in order to provide the stacked assembly for subsequent molding of the tank with reinforcements applied at defined regions of the inner and outer surface as taught by Chilva (6:34-36 of Chilva).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Criel ‘633 in view of Criel ‘766 and Chilva as applied to claims 7 and 16, respectively, above and further in view of Bjornsson et al. (“Automated Material Handling in Composite Manufacturing Using Pick-and-Place Systems – A Review”, Robotics and Computer Integrated Manufacturing, 51, pp. 222-229, 2018, cited in previous Office Action).
Regarding claims 8 and 17, Chilva does not specifically disclose that laying the semi-finished panel and structural reinforcements on the conveyor belt is performed via a positioning device.  Moreover, Chilva discloses using stacked conveyors to position the layers of the stack (FIG. 4 of Chilva).  Bjornsson, however, discloses the use of robots for the automated placement of prepreg and thermoplastic materials (Abstract of Bjornsson).  According to Bjornsson, the use of robots allows for automated handling in the manufacture of composite parts (Abstract of Bjornsson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a robot to position the layers in the modified method.  One of skill in the art would have been motivated to do so to allow for automated handling of materials in the manufacture of the tank as taught by Bjornsson (Abstract of Bjornsson).  
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that in the claimed invention no additional heating is carried out to bond the reinforcing patch to the half-shell but only heating of the semi-finished plate in the continuous furnace (¶ spanning pp. 9-10 of the amendment).  Independent claims 21-23, however, recite a method which comprises fusing the fiber reinforced component/patch to the semi-finished panel by passing the assembly through a continuous furnace.  These claims do not exclude additional heating steps.  The features upon which applicant relies are therefore not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant asserts that Criel ‘633 teaches welding a reinforcement to a surface of the tank whereas the claimed invention fuses the semi-finished panel with the fiber reinforced structural component by passing them through a continuous furnace (pp. 11-12 of the amendment).  In order to address this limitation, the Office Action is relying upon Chilva.  Chilva discloses a method for heating fibrous reinforced thermoplastic sheets for subsequent molding wherein the sheets are stacked on a conveyor and passed through a continuous furnace to fuse the layers together (Abstract, 1:8-9, FIG. 4, 5:66-6:4 of Chilva, stacked sheets passed through oven on conveyor with heat provided to render blank molten which would necessarily result in fusing the layers together).  As set forth above with respect to the rejections of claims 21-23, Chilva provides motivation to transfer the sheets for the tank wall and the fibrous reinforcement in the modified method using the method of Chilva (i.e., as a stack on a conveyor). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746